Title: From Alexander Hamilton to Aaron Ogden, 23 September 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York Sepr. 23rd. 1799
          
          Your letters of the nineteenth And twentieth of this month have been delivered to me.
          I would thank you to ascertain immediately whether the owners of the land on Greenbrook will convey the fee simple to the United States at the rate Mentioned in your letter without reserving to themselves the right of preemption. I wish to have the land unshackled by any terms of the kind—On this circumstance will depend, in all probability, the choice of that spot for the winter Quarters of the troops—
          With great considn I am, Sir &
          Col. Ogden
        